Citation Nr: 0510233	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-12 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington which granted service connection 
for hearing loss and assigned a non-compensable disability 
rating.  The veteran testified before the undersigned at a 
hearing in July 2002.  The transcript is associated with the 
claims folder.  

The veteran has also raised the issue of entitlement to 
service connection for tinnitus.  This matter is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.  

This claim was previously before the Board in 2002 and was 
remanded for further development in September 2003.  The 
requested development has been completed and the case has 
since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran has Level IV hearing loss in the right ear 
and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in February 2004, the RO advised the 
appellant that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The May 2000 statement of the case (SOC) and January 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for increased ratings.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains VA examinations, VA medical 
records, service medical records and all private medical 
records identified by the veteran.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  Where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor. 38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as non-
compensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met. See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered). 
 
The provisions of 38 C.F.R. § 4.86 (2004) address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  

A March 1999 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
60 dB
70 dB
90 dB
Left 
Ear
10 dB
35 dB
70 dB
75 dB

Puretone Threshold Average
Right Ear
58.75 dB
Left Ear
47.50 dB

Speech Recognition
Right Ear
94%
Left Ear
96%




A January 2003 VA audiological examination reported the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
65 dB
75 dB
90 dB
Left 
Ear
15 dB
45 dB
70 dB
75 dB

Puretone Threshold Average
Right Ear
60 dB
Left Ear
51.25 dB

Speech Recognition
Right Ear
82%
Left Ear
94%

The January 2003 examiner reported that the veteran was 
eligible for hearing aid services through VA, and that the 
veteran was a previous CIC (completely in the canal) hearing 
aid wearer but lost his hearing aids and was on the waiting 
list for another HAE (hearing aid evaluation) appointment.  
It also appears that the veteran subsequently received new 
hearing aids because correspondence from the Seattle VA 
Audiology Clinic dated in December 2003 shows that the 
veteran's hearing aids were recently repaired by the 
manufacturer.  

The veteran was scheduled for another VA audiological 
examination in January 2005 and was provided notice of this 
scheduled examination in December 2004.  However, the veteran 
failed to report to the scheduled examination and did not 
show good cause for his absence.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination without good cause, the claim for an initial 
increase shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b) (2004).  Thus, the veteran's claim will 
be rated solely on the March 1999 and January 2003 VA 
examinations of record.
  
In the present case, the evidence does not show an 
exceptional level of impaired hearing in either March 1999 or 
January 2003 such that 38 C.F.R. § 4.86 is not applicable to 
the veteran's claim. 
 
Applying the results from the March 1999 VA audiological 
examination to Tables VI yields a Roman numeral value of II 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss 
was correctly evaluated as zero percent disabling in the 
April 1999 rating decision.  Id.  

Applying the results from the January 2003 VA audiological 
examination to Tables VI yields a Roman numeral value of IV 
for the right ear and a Roman numeral value of I for the left 
ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to 
Table VII, the Board finds that the veteran's hearing loss, 
while worse than it was in March 1999, is still zero percent 
disabling.  Id.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable initial disability rating for bilateral hearing 
loss. 38 C.F.R. § 4.3.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss.  
Also, while the veteran and various co-workers have alleged 
that the veteran's business as a contractor has suffered from 
his hearing loss, the RO found that the case did not present 
an exceptional or unusual disability picture of marked 
interference with employment as to render impractical 
application of regular schedular standards.  

The record shows that the veteran worked as a business 
developer and independent contractor since active duty.  He 
has recently filed for bankruptcy.  During the July 2002 
hearing the veteran testified regarding the difficulties his 
hearing loss caused and noted that he had lost a hotel and 
money due to questionable business practices by his son.  The 
most recent VA examination noted mild hearing loss and that 
the veteran previously wore hearing aids, but did not now.  
Considering the extent of his hearing impairment, the RO's 
determination that his hearing loss was not so exceptional as 
to warrant a referral to the Director of Compensation and 
Pension for extra-schedular consideration is supported by the 
record.  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


